      Case 1:19-cv-03499-SDG Document 38 Filed 09/15/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BILLY HUGHEY,

     Plaintiff,
                                        CIVIL ACTION FILE
v.                                      NUMBER 1:19-cv-03499-SDG

KTV'S TRANSPORTATION, LLC AND VAN
MINGER,

     Defendants.

       DEFENDANTS’STATEMENT REGARDING DISCOVERY ISSUE WITH
        NON-PARTY WELL STATES HEALTHCARE, LLC PURSUANT TO
                COURT’S STANDING ORDER, SECTION I

     Defendants    KTV’s   Transportation,      LLC   and   Van       Minger

(“Defendants”) seek the Court’s intervention regarding a dispute

pertaining to non-party Well States Healthcare, LLC failure to

respond to their subpoena for the medical funding information for

Plaintiff Billy Hughey’s (“Plaintiff”) treatment at Spine Center

Atlanta.

     The above-referenced matter involving a trucking accident

that occurred in Fulton County, Georgia on May 16, 2018. Plaintiff

alleged injuries to his neck and back because of the subject

incident and treated at Spine Center Atlanta.          On September 25,

2018, Plaintiff signed a Letter of Protection with Spine Center

Atlanta that allowed Spine Center Atlanta to use the account




                                    1
      Case 1:19-cv-03499-SDG Document 38 Filed 09/15/20 Page 2 of 5




receivable for his Spine Center Atlanta account as collateral for

a monetary advance/loan from Well States Healthcare, LLC.

     On April 1, 2020, Defendant served a Subpoena for Production

of Documents upon Well States Healthcare, LLC. (See, Exhibits “A,”

enclosed   hereto).    Attached   to    the   subpoena   was   a   list   of

employment records for Plaintiff for US Security Associates to

produce. (Id.).

   On June 29, 2020, Defendants sent Well States Healthcare, LLC

a follow-up letter because the company failed to timely produce

the records.   (See, Exhibit “B,” attached hereto).        On August 11,

2020, Defendants sent Well States Healthcare, LLC a second follow-

up letter because the company did not produce the records.            (See,

Exhibit “C,” attached hereto).          This Court stayed this matter

for mediation from May 6, 2020 to August 31, 2020.         To date, Well

States Healthcare, LLC has not responded to Defendants’ subpoena

or communications.

     Pursuant to the Court’s Standing Order, Defendants submit

this statement to Court of their discovery dispute with the non-

party and respectfully request permission to file a motion to

compel for the documents outlined in Attachment “A” of their

Subpoena to Produce Documents, Information, Or Objects or to Permit

Inspection of Premises in a Civil Action.        (See, Exhibits “A” at

p. 10-12).
                                    2
      Case 1:19-cv-03499-SDG Document 38 Filed 09/15/20 Page 3 of 5




     Defendants contend this information is discoverable because

the financial arrangements between Well States Healthcare, LLC and

Spine Center Atlanta are relevant toward the potential bias of

Spine Center Atlanta in medical treatment and medical billing.

See Stephens v. Castano-Castano, 346 Ga. App. 284 (2018); Bowden

v. Medical Ctr, Inc., 297 Ga. 285 (2015); see also September 1,

2020 Order in Sampson Adewale v. Berkshire Hathaway Homestate

Insurance Company, Marta Logistics, LLC, and Myrsoilav Paliy,

Civil Action No. 1:19-CV-3117-WMR, attached hereto as Exhibit “D.”

     Finally, Defendants note Plaintiff did not file an objection

to the production of the records.

     Accordingly, Defendants respectfully request permission to

file a motion to compel against Well States Healthcare, LLC for

the documents listed in the Subpoena for Production of Documents

attached hereto as Exhibit “A.”

     Submitted this 15th day of September, 2020.


                                 /s/ Grant B. Smith
                                 GRANT B. SMITH, ESQ.
                                 Georgia bar number 658345

                                 /s/ Nicholas D. Bedford
                                 NICHOLAS D. BEDFORD, ESQ.
                                 Georgia bar number 940659
                                 For the Firm
                                 Attorney for Defendants




                                    3
      Case 1:19-cv-03499-SDG Document 38 Filed 09/15/20 Page 4 of 5




900 Circle 75 Parkway, Suite 1400
Atlanta, Georgia 30339
(404) 926-3688
(404) 365-0134 Facsimile
Nbedford@dcplaw.com
Gbs@dcplaw.com




                                    4
        Case 1:19-cv-03499-SDG Document 38 Filed 09/15/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

       I electronically filed this Defendants’ Statement Regarding

Discovery Issues Pursuant to Court’s Standing Order, Section I

with   the   Clerk   of   Court   using   the   CM/ECF   system   which   will

automatically send an email notification of such filing to the

following attorneys of record:

       Charles Rauton, Esq.
       Monge & Associates, P.C.
       8205 Dunwoody Place, Bldg. 19
       Atlanta, Georgia 30350
       Attorney for Plaintiff
       charles@monge.lawyer

       This 15th day of September, 2020.

                                    /s/ Nicholas D. Bedford
                                    NICHOLAS D. BEDFORD, ESQ.
                                    For the Firm




                                      5
